J. S08028/17


NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P. 65.37

JEANNIE L. BLOUGH                        :    IN THE SUPERIOR COURT OF
                                         :          PENNSYLVANIA
                   v.                    :
                                         :
DARIN L. MATKOSKEY,                      :         No. 1030 WDA 2016
                                         :
                        Appellant        :


               Appeal from the Order Entered June 20, 2016,
             in the Court of Common Pleas of Somerset County
           Domestic Relations Division at No. DRS 0008415/PACSES
                               No. 495115247


BEFORE: GANTMAN, P.J., FORD ELLIOTT, P.J.E., AND SOLANO, J.


MEMORANDUM BY FORD ELLIOTT, P.J.E.:                 FILED MARCH 30, 2017

      Darin L. Matkoskey, pro se, appeals the order of the Court of Common

Pleas of Somerset County that ordered him to pay a child support obligation

of $700 per month consisting of $630 per month for current support and $70

for arrearages with the arrearages totaling $2,855.69.

      The facts and procedural history as recounted by the trial court are as

follows:

            Jeannie L. Blough [“appellee”], and [appellant] are
            the parents of IAB (D.O.B. Mar. 2, 2015).          On
            April 16, 2015, [appellee] filed a Complaint for
            Support against [appellant]. The parties consented
            on May 7, 2015 to a paternity test. The parties
            agreed that “if the test results indicate a probability
            of paternity 99% or higher, [appellant] shall be
            stipulated to be the biological father of the minor
            child. . . .” Stipulation, May 7, 2015. According to
            the paternity test dated June 23, 2015, the
J. S08028/17


          probability that Defendant      is   IAB’s   father   is
          99.9999999996%.

                 On July 22, 2015, child support was fixed at
          $983.00 per month.        [Appellant] filed a petition
          seeking termination of his support obligation on
          August 5, 2015 wherein he complained almost
          exclusively of custody matters. [Appellant] also filed
          a pro se “Petition to Strike Judgment” on
          September 4, 2015 alleging, essentially, that the
          parties had placed no facts on the record, and that
          he had already “establish[ed] that material facts to
          which there is substantial controversy are at issue in
          this case.” [Appellee] filed a response wherein she
          indicated that [appellant] had failed to aver a change
          in circumstances, and, therefore, his petition should
          be denied. [Appellant] then filed an “Objection to
          Response to Petition to Strike Judgment Under
          Rule 2967,” in which he, inter alia, accused
          Domestic Relations, [appellee], and [appellee’s]
          counsel, of “fraud and extortion.” He claimed that
          the only way he could be liable for his child was by
          contract; he challenged subject matter jurisdiction,
          etc. On October 5, 2015, [appellant] filed a “Notice
          to Court,” in which he stated, “I am an idiot in the
          language of the legal society, I do not understand
          the customs of the legal society, nor do I believe any
          law exists which requires man to know or understand
          these things.” He then posed several questions such
          as whether he was required to know the law or hire
          an attorney; whether there was a “charging
          instrument or . . . contract that makes I [sic] a man
          liable for this debt”; and “Who wrote this code [i.e.,
          the Support Law?] and is here today to testify to the
          intent?”

                We held a hearing on [appellant’s] petition(s)
          on October 6, 2015, and we denied them for the
          reasons contained in our findings, which we read into
          the record. On October 9, 2015, the Director of
          Domestic Relations sent a letter to the Court
          indicating that [appellant’s] earnings had been
          mistakenly calculated in the original support order,
          insofar as Domestic Relations used twenty-five (25)


                                  -2-
J. S08028/17


          pay periods instead of twenty-nine (29); a modified
          order was provided for Court approval and it was in
          fact approved.

                On October 19, 2015, [appellant] filed a
          document titled “Appeal.”       Upon review of this
          document, we concluded [appellant] had failed to
          state any sort of actionable claim, and we therefore
          dismissed [appellant’s] so-called appeal.

                 [Appellant] filed with Domestic Relations a
          Petition for Modification on October 23, 2015,
          seeking termination of his support obligation, and
          striking out “Defendant” and “petitioner” and
          hand-writing “Man” in their stead. The basis of his
          petition was, “Not able to pay, not member of legal
          society.   Causing me harm.       Require return of
          property. Wish to return to status of man prior to
          contact with your agency.           No government
          assistance is needed. Wish for court of record and
          jury.” It appears that this was submitted to the
          Court on April 21, 2016. A scheduling praecipe was
          filed by Domestic Relations on May 10, 2016.
          Having heard argument from the parties on June 9,
          2016 as to [appellant’s] petition, we directed
          Domestic Relations to modify the support order if
          warranted by the change of custody we had ordered
          in a nonjury custody trial that had immediately
          preceded this support hearing. We rejected the rest
          of    [appellant’s]   arguments   for  modification/
          termination of support.

                 A new support order was entered on June 20,
          2016 obligating [appellant] to pay $630 per month in
          support and $70 per month in arrears, with arrears
          totaling $2,855.69. [Appellant] filed his Notice of
          Appeal on July 12, 2016, and on that same date he
          also filed a Petition to Proceed In Forma Pauperis.
          We granted [appellant’s] IFP petition and ordered
          him to file a concise statement of matters
          complained     of     on    appeal    pursuant    to
          Pa.R.A.P. 1925(b).




                                 -3-
J. S08028/17


Trial court opinion, 8/24/16 at 1-3 (emphasis in original; citations to record

omitted).

     Appellant raises the following issues for this court’s review:

            1.   Did the lower courts [sic] make an error of
                 discretion by failing to follow any portion of
                 Rule 1910 et al[.]?

            2.   Did [appellant] receive any disbursement of
                 Title IV-A funds which would allow recovery by
                 Domestic Relations Section, a Title IV-D
                 agency?

            3.   Was “Color of Law” applied in this case by
                 either Domestic Relations Section or the Lower
                 courts [sic]?

            4.   Did the lower courts [sic] make a decision
                 based on the beliefs of the courts [sic] creating
                 an appearance of forced religion?

            5.   Where [sic] any orders placed by the lower
                 courts [sic] that would give the appearance of
                 a conflict of interest?

            6.   Does the taking of mans [sic] property without
                 his consent by way of threats amount to
                 extortion as defined by Blacks Law 4th edition?

            7.   Have any elements of Involuntary Servitude as
                 defined by 18 Pa.C.S.[A.] § 3012 et al[.], and
                 restricted by both the U.S. Constitution and
                 The Constitution of the Commonwealth of
                 Pennsylvania been used in this case?

            8.   Is the creation of a commercial debt obligation
                 without consent, equal exchange of value and
                 consideration, and created under threat and
                 duress, considered a forced contract even after
                 [a]ppellant    expressly    notified    Domestic
                 Relations Section in writing that All Rights were



                                    -4-
J. S08028/17


                  reserved, and no waiver was given pursuant to
                  UCC 1-308?

            9.    Does the taking of property without trial and
                  opportunity to defend constitute a due process
                  violation, in accordance with The U.S.
                  Constitution   and    Constitution    of   the
                  Commonwealth of Pennsylvania?

            10.   Does Domestic Relations Sections’ failure to
                  transfer all relevant evidence presented prior
                  to hearing in an effort to gain financially rise to
                  a level of Fraud?

            11.   Does [appellee’s] failure to disclose all income,
                  as defined in Pa.R.C.P. 1910.16-2, rise to a
                  level of fraud, when done in open court?

            12.   Did the courts [sic] fail to recognize the rights
                  of the [a]ppellant and trespass against his
                  constitutionally protected rights?

Appellant’s brief at 1-2.

            When evaluating a support order, this Court may
            only reverse the trial court’s determination where the
            order cannot be sustained on any valid ground. We
            will not interfere with the broad discretion afforded
            the trial court absent an abuse of discretion or
            insufficient evidence to sustain the support order.
            An abuse of discretion is not merely an error of
            judgment; if, in reaching a conclusion, the court
            overrides or misapplies the law, or the judgment
            exercised is shown by the record to be either
            manifestly unreasonable or the product of partiality,
            prejudice, bias or ill will, discretion has been abused.
            In addition, we note that the duty to support one’s
            child is absolute, and the purpose of child support is
            to promote the child’s best interests.

Rich v. Rich, 967 A.2d 400, 405 (Pa.Super. 2009) (citations omitted).




                                     -5-
J. S08028/17


      Initially, appellant contends that his duty to provide support for his

child depends on the custody situation and that because appellee at one

point apparently declined to allow appellant to have contact with the child,

appellant did not have a duty to support the child. Appellant fails to cite any

pertinent authority for his position.    Appellant waives this issue for lack of

development in the argument section of his brief.         Pa.R.A.P. 2119(a) (an

appellate brief must contain “discussion and citation of authorities” to each

issue raised); see also Butler v. Illes, 747 A.2d 943, 944 (Pa.Super. 2000)

(“When issues are not properly raised and developed in briefs, when briefs

are wholly inadequate to present specific issues for review, [this] court will

not consider the merits thereof.” (citations omitted)).

      Appellant next contends that he did not receive any disbursement of

Title IV-A funds which would allow recovery by the Domestic Relations

Section of the trial court which he calls a Title IV-D agency. Title IV refers to

Title IV of the Social Security Act, 42 U.S.C.A. §§ 601-687. Appellant argues

that because he, appellee, and their child are not receiving public assistance

under Title IV-A that the Domestic Relations Section has no compelling

interest in facilitating child support orders because no public funding has

been provided to any party involved.

      However, regardless of whether a person is receiving public assistance

under the Social Security Act, Section 4321(2) of the Domestic Relations

Code, 23 Pa.C.S.A. § 4321(2), provides that “Parents are liable for the



                                        -6-
J. S08028/17


support of their children who are unemancipated and 18 years of age or

younger.”     Here, I.A.B. is younger than two years old, so appellant is

definitely liable for the child’s support.

        Appellant next contends that “Color of Law” was not applied in this

case by either the Domestic Relations Section or the trial court. He argues

that it is unconstitutional for him to have to pay for the support of his child

through an agency, government, or private corporation.        Once again, the

General Assembly of the Commonwealth of Pennsylvania has established

that a parent has an obligation to support his or her child.       Appellant’s

contention has no merit.

        Appellant next contends that the trial court’s decision created an

appearance of “forced religion.” Appellant’s brief at 23-25. Appellant makes

this argument because he believes that the trial court’s decision reflected a

belief in a duty to obey the legislator which “would imply that the legislature

was somehow the creator of [appellant]. . . . [Appellant] is the creation of

God.”    (Appellant’s brief at 23.)   Appellant further argues that God is the

creator of man and man is the creator of government. He argues that he

must follow the teachings of the Holy Bible rather than legislative

enactments which interfere with those teachings. The trial court termed this

argument “frivolous.” This court agrees.

        Appellant next contends that the trial court’s orders gave the

appearance of a conflict of interest because appellee was a long-time



                                       -7-
J. S08028/17


employee of the trial court.    However, the trial court stated in its opinion

that the Somerset County Court Administrator requested that the Supreme

Court of Pennsylvania assign a judge from outside the county to preside over

this matter.    Our supreme court did so.     The trial court determined that

there was not even the appearance of impropriety.          This court agrees.

Similarly, this court finds no merit in appellant’s claims that the Domestic

Relations Section has a financial interest in obtaining fees and that because

appellee’s attorney is also an assistant district attorney for Somerset County

there is a conflict.

      Appellant next contends that the taking of his property through threats

amounts to extortion because he was:

             threatened by communication both verbally and in
             written form to supply information and property to
             Domestic Relations Section.        Domestic Relations
             Section demanded the earnings of [appellant] and
             took said earnings via an income withholding
             attachment against [appellant’s] will under threat.
             The specific threat was jail, fines or both as well as
             charges of contempt which is considered a crime.

Appellant’s brief at 28. What appellant terms “extortion,” appears to be the

Domestic Relations Section doing its job to establish the extent of appellant’s

support obligation. Again, this contention has no merit.

      Similarly, appellant’s contention that the Domestic Relations Section

used extortion tactics to create a condition of involuntary servitude has no

merit.




                                     -8-
J. S08028/17


      Next, appellant contends that the trial court’s creation of a support

obligation without his consent and imposed under threat and duress

constituted a forced contract.        Appellant attempts to argue that the

Domestic Relations Section was acting as a “private citizen” and not as the

government when it imposed the support obligation. Appellant’s brief at 31.

Appellant is incorrect. The Domestic Relations Section was not entering into

a private contract as the government would when it hired someone to paint

a government-owned bridge. Under Rule 1920.31 of the Somerset County

Rules of Civil Procedure, Som. R.C.P. 1920.31, all claims for child support

are processed through the Domestic Relations Section. The Domestic

Relations Section was acting to make appellant comply with the law to

provide support for one’s children.

      Appellant next contends that because employees of the Domestic

Relations Section are not required to swear to an oath of office as judges

are, any order such an employee recommends would be equivalent to a

private citizen creating an order.    Appellant asserts that if the trier-of-fact

does not properly present or collect a complete representation of the

relevant facts, it is left to the injured party to find all of the issues and

present them for defense. Appellant terms this a complete breakdown of the

federal and Pennsylvania right to due process.

      It is unclear exactly what appellant is arguing.       The trial court did

enter the order which he appeals.       Due process calls for such procedural



                                      -9-
J. S08028/17


safeguards that are necessary depending on the circumstances of a

particular case.   As this court stated in In re F.C., III, 966 A.2d 1131

(Pa.Super. 2009), “due process is a flexible concept incapable of exact

definition and is concerned with the procedural safeguards demanded by

each particular situation in light of the legitimate goals of the applicable

law.” Id. at 1138. Appellant presented his petition and had the opportunity

to present witnesses and argument.        This court discerns no due process

violation.

      Appellant next contends that the Domestic Relations Section’s failure

to transfer all relevant evidence presented prior to hearing in an effort to

gain financially constitutes fraud.    Appellant bases his contention on his

belief that the Domestic Relations Section acted in order to enrich its own

coffers rather than to enforce the statutory obligation of a parent to support

his or her child.     “The duty to support one’s child is absolute. . . .”

Saunders v. Saunders, 908 A.2d 356, 359 (Pa.Super. 2006).

      Appellant next argues that appellee committed fraud when she failed

to disclose all of her income. Appellant argued at the hearing that appellee

failed to include a $6,000 payout that she received as a pension and AFLAC

insurance payments that she received as a result of maternity leave. (Notes

of testimony, 10/6/16 at 10.) Appellee’s attorney reported that the pension

payment was actually property appellee inherited and the AFLAC payments

were made some time ago. Appellee’s attorney stated that the income was



                                      - 10 -
J. S08028/17


correct.   (Id. at 17.)    Based on a review of the record, there was a

disagreement between the parties as to what constituted appellee’s income.

Appellant claims that appellee committed fraud, but this bald assertion is

unsupported by the record.

      Finally, appellant argues that the trial court failed to recognize his

rights and trespassed against his constitutionally protected rights.       He

basically asserts that the trial court, in ordering him to pay support for his

minor child, caused harm to him and that his family is private and not public

so that the government has no right to impose a support obligation.       The

trial court termed this argument “frivolous.” This court agrees.

      Appellant has failed to establish that the trial court abused its

discretion in issuing the support order.

      Order affirmed.



      Solano, J. joins this Memorandum.

      Gantman, P.J. concurs in the result.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 3/30/2017




                                     - 11 -